DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Species A: Fig 1-6 in the reply filed on 09/09/2022 is acknowledged. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B: Fig 7-8, there being no allowable generic or linking claim. 
Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 09/09/2022. As directed, claim 7 has been withdrawn. Thus, claims 1-6 & 8-10 are currently examined in the application.
Drawings
The drawings are objected to because element numbers 22 and 25 are switched in Figure 6. The correct designations of fixing seat 22 and adjustment bolt 25 are exemplified in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In [0002] line 2, “hand fingers or wrist” should read “hand, fingers, or wrist”.
In [0002] line 3, “physical and psychical consequences” should read “physical and psychological consequences”. 
In [0013] line 3, “The pull portion is pulled” should read “The pulling portion is pulled”.
In [0032] line 13, “thumb support rods (16)” should read “thumb support rod (16)”.
In [0040] line 4, “the pull portion” should read “the pulling portion”
In [0040] & [0041] the use of “pull” is contradictory. In [0040] lines 4-6, “The pull portion (431) is pulled to pivot the eccentric cam portion (432), so that the eccentric cam portion (432) is moved to the pressing region (42)”. Whereas in [0041] lines 2-4, it is stated “by pulling the pulling portion (431) of the corresponding pressing block (43), the corresponding eccentric cam portion (432) is moved away from the pressing region (42)”.
Appropriate correction is required.
Claim Objections
Claims 1-6 and 9 are objected to because of the following informalities:  
Claim 1, line 6-7, 8, and 10, “the elastic members” should read “the plurality of elastic members”.
Claim 1, line 7, “finger support rods” should read “plurality of adjustable finger support rods”.
Claim 1, line 7, “thumb support rod” should read “adjustable thumb support rod”.
Claim 2, lines 3, 5 and 6, “first fixing portions” should read “plurality of first fixing portions”.
Claim 2, lines 4 and 5, “adjustment seats” should read “plurality of adjustment seats”.
Claim 3, lines 2, 3 and 4, “the finger support rods” should read “the plurality of adjustable finger support rods”.
Claim 3, lines 2 and 4, “adjustment seats” should read “plurality of adjustment seats”.
Claim 4, lines 2, 3 and 4, “the finger support rods” should read “the plurality of adjustable finger support rods”.
Claim 4, lines 2-3 “the first ends of the elastic members” should read “a first ends of the plurality of elastic members”.
Claim 4, lines 3-4, “the second ends of the elastic members” should read “a second ends of the plurality of elastic members”.
Claim 5, lines 2, 3, and 4-5, “the thumb support rod” should read “the adjustable thumb support rod”.
Claim 6, lines 2, 3, and 6, “the through hole” should read “the lateral through hole”.
Claim 6, lines 4 and 5, “the adjustment bolt” should read “the longitudinal adjustment bolt”.
Claim 6, lines 6-8, “the second ends of the elastic members” should read “a second ends of the plurality of elastic members”.
Claim 9, lines 3-4, “the finger support rods and the thumb support rods” should read “the plurality of adjustable finger support rods and the adjustable thumb support rod”.
Claim 10, line 2, “elastic members” should read “plurality of elastic members”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 line 5 recites the limitation, “a fixing seat”. The instant specification defines the fixing seat as element 22 which has a lateral through hole and is located on the forearm body orthosis ([0033], Fig 1 & 4).
Claim 2 line 2 recites the limitation, “first fixing portions”. The instant specification defines the first fixing portions as elements 12 provided on the palm orthosis body which are coupled to adjustment seats ([0032], Fig 1).
Claim 2 line 3 recites the limitation, “adjustment seats”. The instant specification defines the adjustment seats as elements 14, which are connected to respective first fixing portions and fastened by first fixing bolts ([0032], Fig 1).
Claim 5 line 2 recites the limitation, “a second fixing portion”. The instant specification defines the second fixing portion as element 13 which is located on the palm orthosis body and connected to a thumb support rod ([0032], Fig 1).
Claim 8 line 2 recites the limitation, “a first pivot portion”. The instant specification defines the first pivot portion as element 11 on the pam orthosis body which is pivotally connected to the second pivot portion ([0033], Fig 1).
Claim 8 line 2 recites the limitation, “a second pivot portion”. The instant specification defines the second pivot portion as element 21 on the forearm orthosis body which is pivotally connected to the first pivot portion of the palm orthosis body ([0033], Fig 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 6 recites “first ends of the elastic members”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a first ends”.
Claim 1, lines 7-8 recites “second ends of the elastic members”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a second ends”.
Claim 2, line 3 recites “first fixing bolts”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a first fixing bolts”.
Claim 3, lines 2-3 recites “second fixing bolts”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a second fixing bolts”.
Claim 4, line 3 recites, “the perforations”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “at least one perforation”.
Claims 5 and 10 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (TW I541011 B).
Regarding Claim 1, Zhang discloses a tension adjustment structure of a hand rehabilitation device (Pg 2 lines 36-40, Fig 3), comprising: a palm orthosis body (palm-shaped plate 10), including a plurality of adjustable finger support rods (rod body 31, pg 5 line 27 indicates multiple) and an adjustable thumb support rod (rod body of the thumb 32, pg 5 line 26); a forearm orthosis body (forearm fixing plate 20), coupled to the palm orthosis body (10, pg 5 lines 22-23), the forearm orthosis body (20) including a fixing seat (guide collar 21, Fig 3); a tension adjustment unit (elastic adjusting assembly, 81, Fig 3), including a plurality of elastic members (pull cords 50, pg 6 line 4 states elastic cord), first ends of the elastic members (one end 51 (of 50), Fig 3) being connected to the finger support rods (31, pg 5 lines 28-30 supports connection through the corresponding rod bodies guide groove structure) and the thumb support rod respectively (32, pg 5 lines 28-30), second ends of the elastic members (other end 52 (of 50), Fig 3) being connected to the fixing seat (21, pg 5 lines 30-31 supports proximal portion of 50 is fixed through 21), wherein the elastic members (50, also referred to as drawstrings or rope) are adjustable to generate different stretching tensions by adjusting respective lengths (Pg 3 lines 11-12 describes tightened and relaxed states) of the second ends (52) of the elastic members (50) to be secured to the fixing seat (21, Merriam Webster indicates synonyms of secure are to protect or to cover, pg 5 line 30).
Regarding Claim 10, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), wherein the elastic members (50) are elastic ropes (Pg 6 line 4, cord is a synonym of rope per Merriam-Webster).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, in view of Gu et al. (CN 111631901 A). 
Regarding Claim 2, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), and the palm orthosis body (10).
Zhang fails to disclose a plurality of first fixing portions and a plurality of adjustment seats connected to the respective first fixing portions with first fixing bolts, and the adjustment seats can be moved and adjusted forward and backward relative to the corresponding first fixing portions for adjusting the adjustment seats to be located at different positions on the corresponding first fixing portions.
However, Gu et al. teaches a plurality of first fixing portions (slide 111, Fig 1) and a plurality of adjustment seats (back plate slider 12, Fig 1) connected to the respective first fixing portions (111, Fig 1 demonstrates coupling)  with first fixing bolts (locking rod 13, Fig 1), and the adjustment seats (12) can be moved and adjusted forward and backward (Fig 1 depicts forward/backward orientation of slide rail 111, in relation to finger support structure, allowing this range for each back plate slider 12 to adjust to the appropriate length dimension of each respective finger) relative to the corresponding first fixing portions (111) for adjusting the adjustment seats  (12) to be located at different positions (Pg 1 lines 49-51 states the hand back board component is fixedly adapted to each of the four fingers on the back of the hand) on the corresponding first fixing portions (111).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the hand rehabilitation device taught by Zhang with the forward and backward sliding adjustment mechanism, as taught by Gu, in order to allow for adaptation to each respective finger, on the back of the hand (Pg 1 lines 49-51). This is beneficial to address the length dimension differences of each finger, optimizing coupling between the hand rehabilitation device and the user’s hand.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, in view of Gong (CN 110141461 A).
Regarding Claim 5, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), and the palm orthosis body (10) and the thumb support rod (32).
Zhang fails to disclose a second fixing portion, the thumb support rod is connected to the second fixing portion with a third fixing bolt, and the thumb support rod can be turned and adjusted up and down relative to the second fixing portion for adjusting a different angle of the thumb support rod. 
However, Gong teaches a second fixing portion (arc-shaped guide rail bracket 31 comprises fixing plate 311 and arc shaped arm 312, PG 8 lines 9-11, Fig 5), the thumb support rod (33) is connected to the second fixing portion (31) with a third fixing bolt (pin 32, pg 8 lines 11-12, Fig 5), and the thumb support rod (33) can be turned and adjusted up and down (Pg 8 lines 13-14) relative to the second fixing portion (31) for adjusting a different angle (Pg 8, line 16) of the thumb support rod (33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand rehabilitation device taught by Zhang with the structure of the arc-shaped guide rail bracket for the thumb support rod to slide along, as taught by Wang, in order to realize up and down positioning of the thumb, better known as flexion and extension (Pg 8, line 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, in view of Ketchum (US Patent 3,756,222) and Connor et al. (US Patent 8,715,252 B2).
Regarding Claim 6, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), wherein the fixing seat (21) has lateral through holes (Fig 3 depicts five through holes for pulling cords to pass through), and seconds ends (52) of the elastic members (50) can be loosened or fastened (Pg 5 lines 33-39) for adjusting the respective lengths (Pg 6 lines 14-16) of the second ends (52) of the elastic members (50) so as to generate the different stretching tensions (Pg 6 lines 14-16).
Zhang fails to disclose that the fixing seat has a single lateral through hole, a pressing block is provided in the through hole, the pressing block is formed with a penetrating hole corresponding to the through hole, the fixing seat is provided with a longitudinal adjustment bolt, one end of the adjustment bolt is connected to the pressing block, the adjustment bolt is rotatable on the fixing seat to move the pressing block in the through hole for the penetrating hole to be aligned or staggered with the through hole so that the second ends of the elastic members are pressed by the pressing block.
However, Ketchum teaches a fixing seat (link 60, Fig 1) on which a pressing block (clamp assembly 66, Fig 3) is provided. The pressing block (66) forms a penetrating hole (see Annotation 1 below depicting the clamp assembly 66 with five cords 74 running through the opening created between 66 and 60) with the fixing seat (60), where the second ends (74, Fig 1) of the elastic members (24, Fig 1) are pressed by the pressing block (66) . A longitudinal adjustment bolt (see Annotation 1 below) is connected to the pressing block on one end (see Annotation 1 below showing shank of bolt in contact with pressing block). Ketchum further teaches a number of similarly configured clamp assemblies (66 & 82 on the power drive means seen in Fig 1 & 3; 84 & 94 on the hand splint base seen in Fig 1 & 2; and 54 on each finger receiving element seen in Fig 6 & 7) utilized to fix the path of the elastic members (flexible cords 24 with sections 74 and 76, Fig 1), to varying levels of securement, within the hand exerciser, by means of a common fastening mechanism (See Annotations 1 & 2 below).   

    PNG
    media_image1.png
    423
    910
    media_image1.png
    Greyscale

Annotation 1 of Ketchum Fig 1 & 3

    PNG
    media_image2.png
    462
    610
    media_image2.png
    Greyscale

Annotation 2 of Ketchum Fig 1 – Example of Clamp 84
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fastening mechanism of the hand rehabilitation device taught by Zhang by utilizing a fastening mechanism that accommodates all five elastic members in a single penetrating hole by means of a clamp assembly that comprises a pressing block and bolt, as taught by Ketchum. This is one of many known structures to provide fastening for rope-like elements. It is within the skill of the art to choose one of the many known fastening mechanisms for this purpose. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the fastening mechanism of the hand rehabilitation device taught by Zhang to relocate a fastening mechanism for the elastic members from the upper arm to a location adjacent to the hand, as taught by Ketchum with clamp 84, in order to optimize line of pull of the elastic members and to more easily access the fastening mechanism. It is within the skill of the art to adjust the degree of fixation of any fastening mechanism to loosen or secure elastic members to suit the needs of the device and user.
Zhang in view of Ketchum fails to teach a pressing block is provided in the through hole of the fixing seat, wherein the fixing seat is provided with a longitudinal adjustment bolt, and the adjustment bolt is rotatable on the fixing seat to move the pressing block in the through hole.
However, Connor et al. teaches a similar fastening mechanism, wherein the fixing seat (open clamp body 12, Fig 6) has a lateral through hole (Fig 6 depicts a lateral void within 12), a pressing block (clamp saddle 18, Fig 4) is provided within the through hole (void inside 12), the fixing seat (12) is provided with a longitudinal adjustment bolt (clamp screw 16 with knob 14, fig 4), one end of the adjustment bolt (inferior portion of 16 that touches 18, Fig 4) is connected to the pressing block (18, Col 1 lines 62-65, Fig 4), and the adjustment bolt (16) is rotatable (via knob 14, Fig 5 depicts rotation) on the fixing seat (12, Col 1 line 65 – Col 2 line 2, Fig 4) to move the pressing block (18) in the through hole (void inside 12). Connor et al. further teaches the apparatus may be used to hold other items within the clamp body (Col 2 lines 47-48).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to further modify the structure of the fastening mechanism of the hand rehabilitation device taught by Zhang in view of Ketchum, utilizing a screw clamp fastening mechanism, as taught by Connor et al. because of its ability to hold different items in place within the clamp body (Col 2 lines 47-48). A screw clamp is a known fastening mechanism within the art. 
Zhang in view of Ketchum and Connor et al. does not explicitly teach a penetrating hole formed within the pressing block, or for rotation of the adjustment bolt to result in the penetrating hole of the pressing block to transition from an aligned position with the through hole of the fixing seat to a staggered position. 
Before the effective filing date of the claimed invention, one of ordinary skill in the art, furthermore, would have expected Connor et al.’s fastening mechanism and Applicant’s fastening mechanism to perform equally well because the function of the clamp saddle closing down space within the through hole of the open clamp body when the clamp screw is rotated serves the same expected function to secure an object between the clamp saddle (pressing block) and lower interior portion of the open clamp body (fixing seat, Col 2 lines 30-35). Additionally, Connor et al. indicates the clamping mechanism can be utilized for various items (Col 2 lines 47-48). In the instant application, the intent of the penetrating hole of the pressing block transitioning from aligned to staggered with the through hole of the fixing seat is to secure the elastic ropes between the pressing block and the lower inner surface of the fixing seat. Moreover, Applicant has not disclosed structural criticality that the pressing block having a penetrating hole with the ability to align or stagger its orientation with the through hole of the fixing seat provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, it is within the skill of the art to choose a flattened version of the clamp saddle and clamp body to fasten one or more items of the same diameter in place.
Therefore, it would have been prima facie obvious to modify the fastening mechanism of Zhang in view of Ketchum and Connor et al. to obtain the invention as specified in claim 6, because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired releasable fastening of the elastic members, and thus fails to patentably distinguish over the prior art of Zhang in view of Ketchum and Connor et al.
Claim 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1, in view of Kaiser et al. (US Patent 5,683,351).
Regarding Claim 8, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), the palm orthosis body (10) and the forearm orthosis body (20).
Zhang fails to disclose the palm orthosis body includes a first pivot portion, the forearm orthosis body includes a second pivot portion, and the second pivot portion is pivotally connected to the first pivot portion so that the palm orthosis body can pivot an angle relative to the forearm orthosis body.
However, Kaiser teaches the palm orthosis body (22, Fig 1) includes a first pivot portion (ball-shaped end 26A), the forearm orthosis body (20) includes a second pivot portion (yoke shaped end 24A), and the second pivot portion (24A) is pivotally connected ([6] states connection by 18) to the first pivot portion (26A) so that the palm orthosis body (22) can pivot an angle ([6] states this coupling allows upward and downward pivoting of 22 with respect to 20) relative to the forearm orthosis body (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand rehabilitation device taught by Zhang with the pivot portion structures of the palm and forearm orthoses forming a coupling, as taught by Kaiser et al., to enable the upward and downward pivoting of the palm orthosis relative to the forearm orthosis ([6]), better known as wrist extension and flexion, respectively.
Regarding Claim 9, Zhang discloses the tension adjustment structure of the hand rehabilitation device as claimed in claim 1 (see above), wherein two sides (Pg 6 lines 12-13 state “more than one adhesive tape 11 to perform the tightening and fixing”, Fig 4 depicts two straps that span the volar aspect of the user’s forearm with lateral attachment points to 20 on each side) of the forearm orthosis body (20) are provided with fastening straps (11, pg 6 lines 12-13), and finger sleeves (40) are connected to distal ends of the finger support rods (31, Fig 2 shows 40 connected to respective 31 at distal end via 51) and the thumb support rods (32, Fig 2 shows 40 connected to respective 31 at distal end via 51), respectively.
Zhang fails to disclose that the fastening straps are secured with hook-and-loop tape.
However, Kaiser teaches the fastening straps (straps 46/48/50/52, Fig 1) are secured with hook-and-loop tape ([8] Velcro is a trademarked hook-and-loop fastener). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hand rehabilitation device taught by Zhang with the Velcro straps, as taught by Kaiser et al., in order to releasably secure the forearm orthosis body to the user’s forearm ([8]).

Allowable Subject Matter
Claims 3-4 are objected to as based upon the above claim objections, and are further objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moreover, Claims 3-4 must be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable for disclosing a tension adjustment structure of the hand rehabilitation device as claimed in claim 2, wherein the finger support rods are connected to the respective adjustment seats with second fixing bolts, and the finger support rods can be turned and adjusted up and down relative to the corresponding adjustment seats for adjusting different angles of the finger support rods. The closest prior art is Zhang in view of Gu et al.
Zhang teaches a tension adjustment structure of the hand rehabilitation device (Pg 2 lines 36-40, Fig 3), however, as noted with claim 2, Zhang fails to teach first fixing portions, and corresponding adjustment seats with first fixing bolts, and therefore fails to specifically teach longitudinal adjustability of the finger support rod positions with respect to the palm orthosis body, to accommodate different finger lengths.
Gu et al., as discussed with regard to claim 2 above, teaches slide rails integrated into the palm orthosis body, with corresponding sliding blocks and releasable fixation means (111, 12, 13), as an adjustable proximal connection for the finger support rods (Pg 1 lines 49-51). However, finger support rod connection to sliding block seats, as taught by Gu et al., does not enable up and down adjustment of the finger support rods without changing out the separate mechanism allowing vertical movement, and therefore fails to teach a configuration wherein different angles of the finger support rods can be adjusted.
	Based on the configuration of Gu et al., it would be improper hindsight to modify Zhang so the finger support rods can be adjusted up and down relative to their corresponding adjustment seats, while still incorporating an elastic tensioning system. Therefore, the combination of features is considered to be allowable.
Claim 4 would be allowable because it is dependent on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Tong et al. (US 8,574,178 B2) is cited to show a wearable assistive device with a groove system allowing longitudinal adjustability for various finger lengths and arc bracket enabling up/down movement of the finger support component.
Chen et al. (CN 111184618 A) is cited to show a portable hand hemiparesis rehabilitation device utilizing wire, a fixing block and rotating shaft to tension/release finger position.
Huang et al. (US 2018/0168907 A1) is cited to show a wearable hand rehabilitation device equipped with a cable system to provide full functions for hand rehabilitation.
Stepanovich et al. (RU 2694174 C1) is cited to show a glove type finger rehabilitation device with Velcro strap, and utilizing elastic cords to build muscle strength and reduce finger stiffness.
Wang et al. (CN 109381326 A) is cited to show a finger rehabilitation training device utilizing a rope system for passive and active training.
Wang et al. (CN 109350457 A) is cited to show a hand rehab training device with rope tightening mechanism for each respective finger.
Wang et al. (CN 108814898 A) is cited to show a hand rehabilitation system with a position adjustable support member at the MCP joint.
Li et al. (CN 110384599 A) is cited to show a rope fixing device for finger force rehabilitation training.
Wei et al. (CN 108652918 A) is cited to show a hand rehabilitation device with pulling rope fixed by a winding roller.
Xiao (CN 107485538 A) is cited to show a device for hand rehabilitation with elastic belts providing traction force and located by clamps.
Fausti et al. (WO 2011117901 A1) is cited to show a hand rehabilitation device with flexible mechanical components. 
Farrell et al. (US 2003/0162634 A1) is cited to show a dynamic resting hand splint with adjustable finger tension lead guides.
Malik (FR 3062058 A1) is cited to show  a multi-axial mechanical glove.
Huang et al (TW 201924638 A) is cited to show a hand rehab device and method including a plurality of wire lines, guiding members and a wire collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON S LOWN whose telephone number is (571)272-9437. The examiner can normally be reached Monday - Friday 8:15am-5:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLISON SHIELDS LOWN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785